Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION In Re: Montana Acquisition Corporation, a Delaware corporation Commission File No. 333-46174 Registrant CERTIFICATE OF MAILINGS I, Randolph S. Hudson, certify that on August 22, 2007, I deposited the original or a certified copy of each of the documents listed and described hereinbelow to the named addressee(s) with the U. S. Post Office at Wyoming, New York. Name and Address of Recipient Description of Documents Michael T. Studer, C. P. A. 1. Letter Required by Item 304(a)(3) of Regulation S-B Michael T. Studer, C. P. A., P. C. 18 East Sunrise Highway 2. Copy of Form 8-K Current Report dated August 10, 2007 Freeport, New York 11520-3908 3. Copy of Certificate of Mailing dated August 22, 2007 DATED: August 22, 2007 Randolph S. Hudson Montana Acquisition Corporation, Form 8-K Current Report dated August 10, 2007, Exhibit 99.2 - Certificate of Mailing, Page 1
